Fl Juez Asociado Senos, Wolf,
emitió la opinión del tribunal.
Los apelantes eran los demandados en un pleito entablado ante la Corte Municipal de Yega Baja. Sin resolver en realidad la cuestión, para los fines de esta apelación asumiremos que la Corte Municipal de Yega Baja estaba, enteramente equivocada al dictar sentencia en rebeldía contra los. apelantes después de eliminar la contestación que dichos apelantes habían radicado en la citada corte. Para, corregir los supuestos errores de la Corte Municipal de Yega Baja, los apelantes en el presente caso radicaron unapetición de certiorari en la Corte de Distrito de San Juan.. La corte de distrito expidió el auto y posteriormente lo, *866-anuló fundándose, según resolvió la corte, en que los peti-cionarios pudieron obtener la revisión de las actuaciones de la corte municipal mediante un recurso de apelación, y ade-más, en efecto, porque los peticionarios no habían demos-trado circunstancias especiales por las cuales el procedi-miento de revisión debió ser el recurso de certiorari y no lá apelación. Los apelantes son de opinión de que un jui-cio en la corte municipal tan es un derecho adquirido que una mera apelación no podría brindarles un remedio ade-cuado por la privación que han sufrido. Sea esto cierto o no la ley. y la constante jurisprudencia de esta corte sos-tienen que un recurso de certiorari ordinariamente no pro-cede si la parte perjudicada tiene un remedio adecuado por medio de la apelación.
En realidad de verdad, la Ley de marzo 11, 1908, Reglamentando las apelaciones de las cortes municipales da a las cortes de distrito el derecho de revisar todas las resoluciones de las cortes municipales, y entonces concede al apelante un juicio de novo. Por tanto, el recurso de apelación es la forma normal para asegurar los derechos de las partes. La corte de distrito no resolvió que nunca procedía un certiorari cuando podía apelarse, .sino que debía entonces presentarse un caso extraordinario. La corte no pudo ver cómo una sentencia en rebeldía y el negar el derecho a contestar no podían ser revisados en apelación, y tampoco lo vemos nosotros. De acuerdo con el artículo 140 del Código de Enjuiciamiento Civil una corte de distrito tiene amplios poderes en las apelaciones, así como en cuanto a otros extremos, y puede conceder a un demandado merecedor de ello toda oportunidad para qtie presente su contestación y se le oiga.
La corte de distrito, al igual que esta corte, tiene amplia discreción en materia de certiorari, y no hallamos que hubiera abuso de tal discreción. Dicha corte no debe ser molestada con un recurso de certiorari, a menos que sea claro que el daño de que se queja el peticionario no pueda ser remediado adecuadamente en apelación. Resolvemos que la pri-*867vación de un. juicio en la corte municipal queda compensada suficientemente por nn jnicio en nna corte de récord.
• La sentencia apelada debe ser confirmada.